Citation Nr: 1415664	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  04-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a leg disability (other than peripheral neuropathy).

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected chronic dysthymic disorder with anxiety symptoms.

4.  Entitlement to service connection for a sleep apnea (claimed as sleep disorder), to include as secondary to service-connected chronic dysthymic disorder with anxiety symptoms.

5.  Entitlement to an initial disability evaluation in excess of 30 percent for chronic dysthymic disorder with anxiety symptoms.

6.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the St. Petersburg, Florida RO. 

In March 2003, the RO denied service connection for hypertension and declined to reopen a previously denied claim for service connection for a leg disability.  In September 2007, the RO granted service connection for chronic dysthymic disorder with anxiety symptoms and history of anti-social personality disorder and assigned a 30 percent evaluation, effective November 12, 2002.  

In March 2008, the Board reopened the underlying leg disability claim and remanded that claim and the hypertension claim for additional development.  The Board also denied service connection for peripheral neuropathy.  Consequently, the current appeal for service connection for a leg disability is construed as a claim for disability other than peripheral neuropathy.  References hereinafter to a "leg disability" should be taken to mean disability other than peripheral neuropathy.

In January 2011, the Board denied service connection for hypertension and a leg disability.  The Veteran appealed the Board's denial of these claims, and the parties to the appeal entered a joint motion to vacate and remand the Board's 2011 decision.  The United States Court of Appeals for Veterans Claims (Court) granted the joint motion in July 2011.

The joint motion for remand pointed out that more analysis was required of the Board regarding its denial of service connection for hypertension.  Specifically, it was noted that the Board had not sufficiently addressed the facts in light of 38 C.F.R. § 3.303(b).  This was because the Veteran's service treatment records (STRs) were thought to include a diagnosis of hypertension.  Additionally, with respect to the claim of service connection for a leg disability, the parties to the joint motion agreed that an April 2009 VA examiner had not sufficiently addressed the question of whether the Veteran's anterior shin pain was the result of in-service stress fractures of the tibiae. 

In August 2011, the RO denied service connection for ED and sleep apnea.  A statement of the case was issued in September 2012 and a substantive appeal was received in October 2012.  Service connection for a kidney disability was denied in December 2012 and a notice of disagreement was received in January 2013.

The issues of entitlement to service connection for hypertension, ED, sleep apnea, and kidney disability are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran does not have a leg disability that is related to his military service.

2.  Throughout the appeal period, the Veteran's dysthymic disorder with anxiety symptoms has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms no worse than occasional anger outbursts, anxiety, depression, isolation, and passive suicidal ideation.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a leg disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303 (2013).

2.  The criteria for an initial evaluation in excess of 30 percent for dysthymic disorder with anxiety symptoms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.130, Diagnostic Code 9433 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in June 2003, August 2006, and March 2008.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The August 2006 notification included the criteria for assigning disability ratings and for award of an effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)

Where, as here with the claim for an initial rating in excess of 30 percent for the service-connected psychiatric disability, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.  VA has obtained service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records.

The Board acknowledges that some of the Veteran's VA medical records are unavailable.  In August 2006, the RO requested the Veteran's VA medical records from the Pensacola VA medical center.  In a response dated in September 2006, the VA Gulf Coast Veterans Health Care System in Biloxi, Mississippi indicated that the medical records (volume 1) were destroyed by Hurricane Katrina.  The Veteran was informed of the unavailability of his medical records in a letter dated in November 2006 and was asked to submit all records in his possession and any other information that might enable VA to locate records.  Thereafter, in November 2006, the RO issued a formal finding that the requested medical records were unavailable. 

VA examinations with respect to the issues on appeal were obtained in May 2007 (hypertension and dysthymic disorder), August 2007 (legs), April 2009 (hypertension and leg disability), June 2009 (dysthymic disorder), July 2011 (ED and sleep apnea); a VA opinion was obtained in August 2012 (hypertension and leg disability).  

The Veteran's representative contends that the August 2012 VA leg opinion is  "incomplete and not supported by sound rationales."  See March 2014 Letter.  He maintains that another examination by an orthopedist or sports medicine specialist is warranted.  

The Board finds that the VA examinations and opinions obtained in this case, other than the May 2007 hypertension examination, are collectively adequate, as they were predicated on a review of available STRs and medical records in the claims file.  See 38 C.F.R. § 3.326 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Importantly, the Board may presume that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Accordingly, given that the claims file was reviewed by the VA examiner and the examination report sets forth examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, the Board finds the August 2012 VA leg opinion to be sufficient for appellate review. 

II.  Service Connection-Leg Disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

A December 1966 enlistment examination report contains a normal clinical evaluation of the lower extremities.  In the accompanying medical history report, the Veteran initially checked the "yes" box for "cramps in your legs," but then crossed that out and checked the "no" box.  STRs show treatment for leg pain beginning in May 1967, at which time there was no evidence of fracture.  The Veteran was hospitalized later that month for possible stress fractures of the tibiae.  Other diagnostic impressions at that time included stress swelling, muscle strain, and shin splints.  X-rays were negative.  The diagnosis upon discharge was "stress edema."  In June and July 1967, the Veteran complained of pain in his lower legs and was diagnosed with muscle strain.  On July 15, 1967, he was diagnosed with "a probable early stress fracture left tibia."  He continued to receive treatment through December 1967, although X-rays were again negative and he retained full range of motion.  In December 1969, the Veteran again complained of bilateral leg pain.  In March 1970, a three-year history of tibia pain was noted.  Compartment syndrome was to be ruled out.  The Veteran was seen again for leg pain in April 1970, but his separation examination was normal later that month.  Thus, although STRs document bilateral leg complaints, the evidence does not show a diagnosis of a chronic disability. 

In May 1970, the Veteran filed a claim of service connection for bilateral lower leg pain (also described as anterior compartment syndrome).  In May 1973, he filed another claim of service connection for anterior compartment syndrome.  He stated that he had been diagnosed with this condition during service and earlier that month by a private physician.

Post-service medical records show complaints of leg pain.  Subsequent to an October 1988 motor vehicle accident, he was treated for a small fracture of the right ankle and chronic knee pain.  X-rays of the legs in October 1988 revealed no evidence of fractures in the right knee, right femur, left femur, or left tibia or fibula, but an old healed fracture in the right proximal tibial shaft.  A May 1990 bone scan was negative other than the right ankle.  A record dated in October 1991 indicates that the Veteran had knee and hip pain secondary to a motor vehicle accident.  A psychiatric evaluation dated in January 1992 shows that prior to the motor vehicle accident, the Veteran's only medical problem was hypertension.  A statement from the Veteran's mother dated in August 1992 indicates that prior to the motor vehicle accident, he was in excellent physical condition.  A record dated in May 1999 showed osteoarthritis in the right ankle, no abnormalities in the left knee, and minimal arthritic changes but no other abnormality.  In May 2004, M.S., M.D. stated that the Veteran might very well have anterior compartment syndrome in both legs, as well as an element of restless legs, and certainly periodic leg movement syndrome.  Dr. M.S. made the statement after examining the Veteran and noting his history of problems with his legs dating back to military service.  

The Board observes that there are voluminous medical records following the Veteran's motor vehicle accident and that those records do not indicate any report of an in-service leg disorder.  In this regard, although the Veteran fractured his right ankle during the accident and subsequently filed for SSA benefits as a result of disabilities incurred in the accident, the Veteran did not mention any prior history of a leg disorder. 

The Veteran was afforded a VA examination for his peripheral nerves in May 2007.  He reported having pain in both anterior legs since 1967.  He also reported that the motor vehicle accident did not influence the pain in both legs. 

The Veteran was afforded a VA examination in April 2009.  His claims file was reviewed.  The Veteran reported that his shins started hurting in service and that they never got better.  He indicated that he thought it was shin splints.  The examiner noted the Veteran's relevant in-service treatment discussed above.  The examiner also noted that the Veteran had an evaluation by neurology in 2004 and then an evaluation in 2008 by an orthopedist.  The working diagnosis initially was anterior compartment syndrome and the final diagnosis by the orthopedist was anterior leg pain, etiology unknown.  The examiner noted that X-rays of the tibia and fibula bilaterally in June 2008 showed small bone spurs on the right tibial tuberosity and right patella; finding in the proximal shaft of the right fibula was likely sequelae of old healed fracture; and negative left lower leg.  A bone scan in August 2008 revealed no evidence of osteomyelitis or recent trauma and normal tibiae.  Following an exhaustive examination, the Veteran was diagnosed with anterior shin pain, etiology unknown. 

The examiner noted that the Veteran was treated for shin pain multiple times while in service.  Multiple diagnoses included shin splints and possible anterior compartment syndrome.  At discharge, the record was silent for complaints of or treatment for shin pain for a period of 21 years, when in 2004 the Veteran sought and received an evaluation by a neurologist for pain with a diagnosis of possible anterior compartment syndrome.  The examiner noted that in spite of the reports of constant pain, the Veteran did not appear to have sought medical care for the pain.  Additionally, the Veteran worked at least 17 years either as an electrician, or in helicopter repair, and stopped working in 1991 after the motor vehicle accident with multiple injuries.  The examiner noted that private medical records did not document complaints of leg pain.  Admission notes from several hospitalizations in 1990 and 1991 failed to note a history of leg problems, complaint of leg pain, or lower extremity findings.  Therefore, as the there appeared to be a gap of over 20 years between complaints of shin pain in service--variously diagnosed as shin splints and anterior compartment syndrome--and complaints of shin pain post-service worked up without any findings and without a diagnosis, it was the examiner's opinion that the Veteran's current complaints of undiagnosed shin pain were less likely as not the same as the shin splints/anterior compartment syndrome in service.

The AOJ obtained an addendum opinion in August 2012.  The examiner noted that stress fractures can lead to various complications.  He reviewed the STRs and noted that "possible stress fracture" was considered as a diagnosis for the Veteran's shin pain.  However, he also noted that this diagnosis was never confirmed.  Furthermore, he explained that the medical literature "does not establish long standing pain without etiology as a 'sequel' of stress fracture."  He diagnosed anterior shin pain with unknown etiology and opined that this condition "is not caused by or related" to the possible stress fracture that was documented in the STRs.

Here, based on a review of the evidence, the Board finds that the preponderance of the evidence weighs against the claim of service connection for a leg disability.  The Board acknowledges that the Veteran had in-service complaints that resulted in hospitalization and required continued treatment in service, and that stress fractures were suspected in service.  The August 2012 examiner took this history into account, but concluded that the stress fracture diagnosis was never confirmed.  He reasoned that had the Veteran fractured his tibiae during service, there would be current sequelae directly attributable to that condition as opposed to shin pain.  Moreover, he noted that the Veteran's discharge examination did not show any chronic disability.  

The Board also acknowledges that following military service, the Veteran's medical records show complaints of leg pain; additionally, the Veteran has reported that his pain in service continued after service.  The Board finds that the Veteran is competent to testify regarding the onset and continuity of leg pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses--that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board does not find the Veteran's statements regarding continuity of symptomatology to be credible. 

The Board acknowledges that the Veteran filed claims of service connection for leg pain in May 1970 and May 1973.  However, the medical evidence shows that the Veteran received treatment following a 1988 motor vehicle accident.  As noted by the April 2009 examiner, the Veteran's post-accident treatment included several hospitalizations, but none of those numerous medical records shows complaints related to his legs that he attributed to his military service.  (The evidence shows that the Veteran fractured his right ankle in the accident.)  There is no mention in any of the treatment records related to his right ankle of any in-service complaints.  Moreover, in a psychiatric evaluation for his SSA claim, the Veteran denied any medical problems except for hypertension prior to the 1988 accident, and the Veteran's mother also reported that prior to the motor vehicle accident, the Veteran was in excellent physical health.  Such information, when considered collectively, leads the Board to find that the Veteran's statements regarding continued problems since are not credible. 

Additionally, the medical evidence does not suggest any nexus between the Veteran's in-service complaints and any current leg problem.  In this case, there are no medical opinions that relate the Veteran's current complaints to his in-service complaints.  Therefore, notwithstanding the Veteran's contentions, service connection is not warranted. 

The Board acknowledges the Veteran's belief that he has a leg disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's service connection claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57.

III.  Higher Rating-Psychiatric Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for dysthymic disorder, chronic with anxiety symptoms, and history of anti-social personality disorder, was granted by a September 2007 rating decision, and an initial 30 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433.  

DC 9433 is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-car, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) score represents the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness," is also important in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  
A GAF score of 61 to 70 denotes some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

Private mental health records dated from May 2003 to June 2003 show that the Veteran reported a history of brief periods of depression lasting from 2 days up to two weeks at least once per month.  He also reported a problem with anger and had a tendency to yell at his wife.  He had recently been in jail because of a domestic violence incident.  The Veteran had been married to his fourth wife since 1984.  He denied any homicidal ideal ideation, but acknowledged having passing thoughts of death.  He denied having a close family or friendships and did not socialize.  He reportedly was not working because of physical disabilities.  He described being obsessive and compulsive about placing things in a certain order in the house.  It was noted that the Veteran was casually but neatly dressed and groomed.  His speech was rambling at times and over-inclusive.  Mood was depressed with anxious affect.  The Veteran denied perceptual disturbances.  He was fully oriented.  Memory appeared to be intact.  Insight and judgment were fair, with the examiner noting "significant difficulties in coping skills."  There was no evidence of a thought disorder.  The Veteran was assigned GAF scores of 50 and 55.  

The Veteran's treating physician subsequently prescribed Zoloft, after which the Veteran and his wife reported less depression and irritability.

An April 2004 VA treatment record shows that the Veteran reported being "always depressed." 

VA mental health records dated from June 2005 to July 2006 show that the Veteran reportedly had thoughts of death, but no plans.  He took anti-anxiety and anti-depressant medications.  He had four adult children and was in touch with all of them.  His wife was supportive, but he did not get along well with his siblings.  He reportedly did not like being around people and had had one friend for the past 30 years.  The Veteran had trouble controlling his anger and described instances of "road rage."  The Veteran was assigned a GAF score of 55 in July 2006.

The Veteran submitted to a May 2007 VA examination.  He reported "a pervasive feeling of being sad, hopeless, and helpless."  He also had episodes of irritability and anxiety, as well as past problems with anger control.  He reported difficulty establishing and maintaining effective work and social relationships in the past.  He noted that past counseling and therapy had helped him "cope and deal with his anger."  He had no interest or motivation in his daily activities.  He did not socialize and had no hobbies or interests.  He spent most of his time at home.  The Veteran reported a long history of depression.  He had been part of a depression study for the past year, but felt the same.  Upon examination, the Veteran was casually dressed, neat, and fairly groomed.  There was no evidence of psychosis.  He was alert and oriented.  He denied delusions and paranoia.  His mood was dysphoric with an anxious affect.  He denied any suicidal or homicidal ideations.  Cognitive function was intact.  Insight and judgment were fair.  The examiner assigned a GAF score of 57 to 60.  He noted that the Veteran's continuing problems with chronic depression and anxiety impaired his capacity to be reliable and productive at his job.  The examiner opined that the Veteran "is not able to maintain a productive and gainful employment at this time."

In the March 2008 NOD, the Veteran claimed that he had been "too uncertain to express the true depth of what I feel" to the May 2007 VA examiner.  He stated that he never answered the telephone because he had no desire to talk to anyone.  He had "little to no contact" with his children and grandchildren.  He reported that after being charged with domestic violence years earlier, his wife had a panic alarm installed in their house.  He had tried counseling, but claimed "it was of little to no use."  

The Veteran submitted to another VA examination in June 2009.  He reported trouble concentrating and remembering.  He was "too obsessed with everything" and noted that things needed to be done a certain way at home.  He had an explosive temper, and the medications did not change anything.  The Veteran noted that he and his wife got along well.  He did not have a relationship with his two daughters, and did not see his one son very often.  He did not see his brothers.  He had no friends or acquaintances.  The Veteran spent his time sleeping and watching television, although he occasionally did yard work.  Upon examination, the Veteran was well-groomed, friendly, and cooperative.  His mood was mildly anxious and depressed with restricted affect.  His thought processes and communication showed no impairment.  He was tense and mildly agitated at times.  He was fully oriented.  He denied suicidal or homicidal ideations and delusions.  Attention, memory, and judgment were normal.  Psychological testing suggested over endorsement of psychiatric symptoms.  The examiner assigned a GAF score of 65 for the dysthymic disorder, but noted that the score was speculative due to the results of objective testing.

VA treatment records from October 2008 to August 2009 show that the Veteran reported thoughts of suicide and panic attacks.  He was angry "all the time."  He felt isolated and had no intimacy with his wife.  He had no motivation to fish or shoot.  GAF scores of 50 and 55 were assigned.  His wife reported that his mood had improved due to the medications, although the Veteran reportedly did not notice a difference.  He did, however, report better control of his temper.

A February 2010 VA treatment record indicates that the Veteran was "doing about the same."  He had no hobbies.  His only friend had recently died.  He felt that he did not need friends since he just stayed home all the time.  He reported that his road rage was better on medication, and that he "would be even more depressed" were it not for the medication.  Upon examination, the Veteran was fully oriented.  Affect was mildly dysthymic, but reactive.  Speech was goal directed.  He denied any hallucinations or ideations.  Judgment and insight were fair to good.  The examiner diagnosed dysthymic disorder, chronic, and anxiety/panic attacks.  She assigned a GAF score of 55.

After a consideration of this evidence, the Board finds that the Veteran's psychiatric impairment more closely approximates the criteria for a 30 percent rating for dysthymic disorder with anxiety.  

According to the evidence of record, the Veteran's disorder is manifested by occasional anger outbursts, anxiety, depression, isolation, and occasional suicidal ideation (without any attempts).  While the Veteran is irritable and angry at times, he is able to control his temper with the help of medication and counseling.  He has a good relationship with his wife and stays in touch with his children.  He was able to maintain a long-standing friendship.  

The record shows that the Veteran has reported a myriad of other psychiatric symptoms, including decreased concentration and memory, panic attacks, and suicidal ideation (without any attempts).  The Board concludes, however, that the Veteran's self report of symptoms, including the frequency and severity thereof, lacks significant probative value.  In this regard, the Board notes that the Veteran has a documented history of over endorsing his psychiatric symptomatology, and produced invalid results on the June 2009 psychological test.

In addition, the Veteran's reported complaints are largely inconsistent with the results of his mental status evaluations.  For instance, despite complaints of decreased concentration and memory, the Veteran's cognition was consistently intact on examination.  Furthermore, the Veteran was consistently alert and oriented on examination, his speech was generally normal, and his thought processes were clear.  The June 2009 VA examiner indicated that the Veteran was friendly and cooperative on interview.  For the above reasons, therefore, the Board finds that the Veteran's self report of his symptoms and their frequency and severity to be of no more than marginal probative value.

The Board has considered the various GAF scores that the Veteran has received during the appeal period.  His GAF scores range from 50 to 65, which indicate mild to moderate symptoms.  The Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a). 

The Board notes that the Veteran has been unemployed for a number of years, which he partially attributes to his dysthymic disorder.  The Board points out, however, that the record contains numerous statements from the Veteran indicating that he stopped working due to injuries sustained from the October 1988 motor vehicle accident.  Clearly, therefore, the Veteran has physical disabilities which impact on his employability.  

Moreover, the June 2009 examination report, which is the most recent examination of record, indicates that the Veteran's dysthymic disorder is no more than moderate in nature.  There was no probative evidence of symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in memory; impaired judgment; impaired abstract thinking; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective work relationships.  In other words, the Board finds that the May 2007 VA examiner's finding with respect to the Veteran's employability is inconsistent with the June 2009 VA examination findings.  See 38 U.S.C.A. § 4.130, General Rating Formula for Mental Disorders (describing criteria for 50 and 70 percent ratings).

The Board concludes that the Veteran's dysthymic disorder is more accurately described as productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's rating claim.  The benefit-of-the-doubt doctrine is therefore not for helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating; otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Veteran's service-connected chronic dysthymic disorder with anxiety symptoms is manifested by occasional anger outbursts, anxiety, depression, isolation, passive suicidal ideation.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  In light of this finding, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  See Thun, 22, Vet. App. at 116.


ORDER

Service connection for a leg disability is denied.

An initial evaluation in excess of 30 percent for dysthymic disorder with anxiety symptoms is denied.


REMAND

Hypertension

The Veteran contends that his current hypertension is related to service.  Specifically, he maintains that he first was diagnosed with hypertension while in the service and that he continued to experience hypertension after service.  The current medical records show a diagnosis of hypertension that requires medication.  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2013), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  A 10 percent rating is defined as diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.

STRs show that in January 1970, the Veteran had a blood pressure reading of 150/106.  A note in the clinical record stated "hypertension, probably weight related."  A record dated in February 1970 indicates that the Veteran was being "worked up" for hypertension.  His blood pressure reading was 154/98.  The record also suggests that the Veteran was to be placed on a medical hold for hypertension.  A record dated in March 1970 also reveals that the Veteran was being "worked up" for hypertension.  The Board observes that the STRs do not contain the results of any hypertension "work up."  Lastly, a record dated in April 1970 shows that the Veteran was awaiting discharge and was being seen for borderline high blood pressure.  It was noted that the blood pressure had been unrevealing with "typical" readings of 150/86.  The clinician stated that obesity was probably a contributing cause.  The discharge examination dated in April 1970 contains no diagnosis of hypertension.  His blood pressure reading was 126/88.  The Board observes that there was no definite diagnosis of hypertension in service. 

Post-service medical records indicate that the Veteran had a history of hypertension dating back to 1980; the first medical records actually showing a diagnosis of hypertension are dated in 1988.  None of the post-service medical records contain any medical opinion indicating that the Veteran's hypertension had its onset during service or was manifested during any pertinent presumptive period (within a year of separation).  See 38 C.F.R. 3.307, 3.309.

The Veteran was afforded a VA examination in May 2007.  His claims file was reviewed; however, the examiner failed to discuss the relevant STRs noted above.  The Veteran was diagnosed with essential hypertension.  The examiner noted that while medical records referenced a history of hypertension since 1980, he was "unable to find definite documentation of essential hypertension back to 1980."  Rather, the earliest diagnosis was dated 1988 - 1989.  The examiner opined that there was no objective evidence or medical record documentation to support a diagnosis of essential hypertension during military service. 

The Veteran was afforded a second VA examination in April 2009.  His claims file was reviewed.  The Veteran reported that he met the criteria for hypertension while in service, but was not diagnosed in service.  He reported that he gave blood in the 1980s and his blood pressure was noted to be high; he was placed on medication shortly thereafter.  The examiner noted that the diagnosis of hypertension requires a showing on two or more separate occasions of systolic blood pressure of greater than or equal to 140 mmHg or a diastolic blood pressure of greater than or equal to 90 mmHg as well as the assessment of identifiable causes of hypertension and the exclusion of causes of transient elevation of blood pressure.  The examiner noted that the Veteran was evaluated for hypertension during service; however, the records of that evaluation were not available.  Presumably, the Veteran was evaluated for secondary causes of hypertension and transient non-persistent elevations of blood pressure were excluded.  The examiner noted that no diagnosis of hypertension appeared to have been forthcoming after that evaluation.  The examiner also noted that according to the Joint National Committee on prevention, detection, evaluation, and treatment of blood pressure, "individuals who are normotensive at age 55 have a 90% lifetime risk of developing hypertension."  The examiner inferred from that statement that a 59-year old with a diagnosis of hypertension would not necessarily have had that diagnosis at 21 years of age, even in the presence of transiently elevated blood pressures.  The examiner noted that the Veteran's blood pressure was normal at the military separation examination.  With regards to the Veteran's STRs, the examiner opined that as the diagnosis of hypertension was not made, even with documentation of a workup for hypertension, documented elevations in blood pressure might be inferred to have been transient or insignificant.  Therefore, it was the examiner's opinion that the Veteran less likely as not had a diagnosis of hypertension while in service.

As directed by the March 2012 remand, another VA opinion was obtained in August 2012.  The examiner stated that blood pressure should be measured on at least three to six visits, spaced over a period of weeks to months, before a diagnosis of hypertension is made.  He explained that medical studies have shown that blood pressure drops by an average of 10-15 mmHg between visits, and that 1 in 3 patients who are initially diagnosed as hypertensive are actually normotensive.  The examiner reviewed the claims file and noted that the above criteria were not satisfied during the Veteran's service.  Thus, he concluded that there was no diagnosis of hypertension in the STRs.  Similarly, with respect to prehypertension, the examiner stated that the requirement of several blood pressure readings was not made during service.  In addition, he noted that the term "prehypertension" implies that there is no other possible explanation for an elevated reading.  He explained that the STRs contain documented findings of obesity and indicate that the Veteran was under stress as he was the subject of a Congressional Inquiry during service.  He further opined that the Veteran's current hypertension "is not the same" as the "isolated" blood pressure reading in January 1970.  The examiner determined that the January 1970 reading did not imply a diagnosis of hypertension.  He explained that there are "too many factors that can affect a blood pressure reading" and that an isolated reading has "no meaning[] unless backed up by a proper evaluation."  Thus, the examiner opined that the Veteran's current hypertension is not the same as the isolated reading in service.  

The Veteran's representative has indicated that the August 2012 VA opinion is  inadequate.  See March 2014 Letter.  Specifically, he contends that the VA hypertension examiner's opinion is "incomplete and factually erroneous" in that he considered only the January 1970 blood pressure reading and not the February and March 1970 readings.  He maintains that these three elevated blood pressure readings meet the diagnostic criteria for prehypertension.  

The Board agrees that the August 2012 provider did not address two of the in-service blood pressure readings.  Nor did the provider address whether the April 1970 description of the Veteran's elevated blood pressure reading as "typical" indicates that he indeed had hypertension or a "prehypertension" that led to hypertension.  It is therefore necessary to again remand the claim of service connection for hypertension so that the development required by the March 2012 remand may be fully accomplished.  See Barr and Stegall, both supra.


ED and Sleep Apnea

The Veteran seeks service connection for ED and sleep apnea, to include as secondary to his service-connected dysthymic disorder and medications taken to treat that disability.

Post-service private treatment records show that the first medical evidence of sexual dysfunction is dated in January 1999.  The Veteran reported that he was "having some problems with impotence."  The doctor diagnosed impotence.  It was noted that the Veteran's diabetes was uncontrolled without complications.  A December 2011 treatment record shows that the Veteran's ED is not due to a hormonal deficiency.  

The first medical evidence of sleep apnea is dated in August 2001, at which time the provider noted a history of "probable sleep apnea."  The Veteran was diagnosed with sleep apnea in August 2004 by a sleep study.  The clinician recommended that the Veteran lose weight.  

The Veteran submitted to a VA examination in July 2011 and was diagnosed with ED and sleep apnea.  The Board finds the VA examination to be inadequate.  First, the VA examiner did not provide a medical opinion concerning direct service connection (i.e., whether the Veteran's currently diagnosed ED and sleep apnea disabilities are directly related to his active military service).  Second, the VA examiner did not indicate whether medications prescribed to treat the Veteran's psychiatric disability have aggravated his ED or sleep apnea.  Finally, the examiner did not address an internet article submitted by the Veteran that suggests a link between sleep apnea and depression.  Thus, on remand another VA examination must be scheduled in order determine whether the Veteran's ED or sleep apnea is a result of his service or is aggravated by his service-connected psychiatric disability, to include medications taken for that disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Kidney Disability

As noted in the introduction, service connection for a kidney disability was denied in December 2012.  The Veteran, through his representative, filed a notice of disagreement in January 2013.  Although the Board is not privy to any temporary files kept at the RO, there does not appear to have been a statement of the case issued in response to the January 2013 notice of disagreement.  (None is evident in the files or in any electronic filing system now available to the Board.)  Consequently, a statement of the case should be issued.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's ongoing treatment for any claimed disability and associate those documents either with the claims file or the Virtual VA file.  (If the Veteran identifies a private care provider, authorization for obtaining such records should be sought.)

If any such records are unavailable, the Veteran should be notified of the putative records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim.  He should be notified that he may submit the records himself.  All such notification must be documented in the claims file.

2. Schedule the Veteran for a VA examination with a different examiner than the one who provided the August 2012 hypertension opinion.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

The examiner should determine whether there was any diagnosis of hypertension made in service.  If the reviewer concludes that hypertension was not diagnosed in service, a detailed explanation should be provided as to why the reviewer believes that hypertension was not in fact diagnosed.  The examiner should specifically address the in-service blood pressure readings in January, February, and April 1970.  

The examiner should also address the webmd.com article provided in December 2011 and provide a specific opinion as to whether the in-service blood pressure readings represented a "prehypertension" that ultimately led to the Veteran having hypertension. 

Finally, the reviewer should address the in-service annotation made in April 1970 that, workup for blood pressure had been unrevealing with a "typical" reading of 150/86, and whether such a comment would suggest that, because there had been "typical" elevated readings, the Veteran indeed had hypertension or a "prehypertension" that led to hypertension.  A detailed explanation should be provided for the reviewer's conclusions, with citation to the facts and/or medical principles as necessary to support the conclusions.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Schedule VA examinations to determine the nature and etiology of the claimed ED and sleep apnea.  The claims folder, including a copy of this remand, must be sent to the examiner(s) for review in conjunction with the examination(s).  The examiner should review all of the service department records and the post-service medical records contained in the claims folder, take a detailed history from the Veteran with regard to the onset and progression of his ED and sleep apnea, and provide the following opinions:

(a) Is it at least likely as not, i.e., 50 percent or greater probability, that any currently diagnosed ED or sleep apnea is related to his period of active military service?  

(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that any currently diagnosed ED or sleep apnea has been caused or aggravated (permanently worsened beyond normal progression) by the service-connected psychiatric disability, including medications taken to treat this disability?  (If the Veteran is found to have a disability that is aggravated by the service-connected psychiatric disability, the examiner should quantify the approximate degree of aggravation.)  In answering this question, the examiner should address any articles submitted by the Veteran.

A full and complete rationale for all opinions expressed must be provided.  If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, readjudicate the hypertension, ED, and sleep apnea claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

5. If no statement of the case has been issued in response the Veteran's January 2013 notice of disagreement, issue a statement of the case on the question of service connection for a kidney disability.  If, and only if, the Veteran files a substantive appeal on this service connection question, return this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


